Citation Nr: 1243724	
Decision Date: 12/26/12    Archive Date: 12/31/12	

DOCKET NO.  10-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the VARO in St. Paul, Minnesota, that denied entitlement to service connection for bilateral hearing loss disability and for sleep apnea and determined that the Veteran had not submitted new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for a skin disorder.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Any current hearing loss disability is not related to the Veteran's active service.

2.  In a rating decision dated in June 2004, the RO denied entitlement to service connection for acne rosacea, claimed as a skin disorder.  The RO notified the Veteran of the decision in a communication dated the following month and of his appellate rights with regard to that decision, but he did not appeal it.

3.  The evidence received since the June 2004 decision does not bear directly and substantially upon the issue of service connection for a skin disorder.  Also, by itself or in conjunction with evidence previously assembled, the evidence is not so significant that it must be considered in order to fairly decide the merits of the issue so as to warrant reopening of the previously denied claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The June 2004 rating decision in which the RO denied entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disorder, including as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits.  It is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5013A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

The VCAA and its implementing regulations provide, in pertinent part, that VA is to notify a claimant and his representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of that notice, VA is to specifically inform the claimant and his representative of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to claims to reopen, VA is to notify the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case.  Id.

With regard to the claim to reopen the Veteran's request for service connection for a skin disorder, the veteran has been provided with notice by various letters dated throughout the course of the appeal.  By letter dated in May 2009 he was provided with a Kent compliant notice.  He was told that the reason his claim was denied in 2004 was because acne rosacea was not a condition that had been associated with Agent Orange exposure.  He was informed there was no evidence of inservice treatment for this skin disorder found in the service treatment records.  He was told evidence he submitted had to be new and related to that fact.

With regard to the duty to assist the Veteran, VA is to assist a claimant in obtaining evidence necessary to substantiate the claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

VA has made reasonable efforts to identify and obtain relevant records to support the Veteran's claim.  Specifically, the RO has secured and associated with the claims file all evidence the Veteran has identified as being pertinent to his claim, including post service treatment records, both VA and private.

VA did not afford the Veteran an examination in support of the claim with regard to a skin disorder; however, pertinent statutory provisions do not mandate that such action be taken.  VA is obliged to provide a claimant an examination when the record contains competent evidence that the claimant has a current disability or signs or symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or is lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an insertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-78 (Fed. Cir. 2010) (holding that a Veteran's assertion that one condition caused another was sufficient to trigger VA's duty to provide an examination, and that medical examinations are not to be routinely and automatically provided to all claimants).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

As discussed below, the Veteran in this case is not submitting new and material evidence to reopen the claim with regard to a skin disorder, thereby precluding consideration of the merits of this claim.  In any event, there is no evidence of record suggesting a relationship between the claimed disability and service and, given the nature of the disability, the Veteran is not competent to describe continuity of associated symptomatology.

Legal Criteria with Regard to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).

Service connection for chronic diseases, to include sensorineural hearing loss, may be granted if manifest to a compensable degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is for application where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical, as it relates to a condition as to which, under the Court's case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full. 38 U.S.C.A. § 1154(b).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of:  (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis with Regard to Bilateral Hearing Loss Disability

A review of the service treatment records reflects no complaints or findings indicative of the presence of bilateral hearing loss disability.  This includes the report of separation examination in June 1969 at which time an audiogram study was conducted and the findings were entirely within normal limits.  In his report of medical history made in conjunction with the examination, the Veteran stated he was in good health.  He denied either having or having had hearing loss.

Private medical records dated in the late 1990's refer to the Veteran being seen for various unrelated complaints.  No reference was made to any hearing difficulties.

The initial claim for disability benefits received by VA in December 2003 contained no reference whatsoever to any hearing difficulties.

The initial reference to hearing difficulties came in a February 2009 statement in which the Veteran indicated that while in service he had to fire various weapons and was not provided any hearing protection on the firing range.

Of record is the report of a private audiology examination accorded the Veteran in January 2009.  The Veteran informed the examiner that he worked around helicopters in service and was exposed to rifle fire in service.  He stated he had done some deer hunting over the years.  The audiologist stated that the testing results were consistent with noise induced hearing loss as a result of exposure to "damaging sound levels first encountered in military service.  With medical certainty, hearing loss present here in this case is the result of exposure to damaging sound levels beginning with his service experience."

The Veteran was accorded an audiologic examination by VA in April 2009.  The claims file was reviewed by the examiner.  The Veteran stated that while in service he was exposed to noise from helicopter engines and incoming rocket rounds.  Following service he worked in law enforcement.  Following testing, it was indicated that he had high frequency hearing loss bilaterally.  The examiner opined that "it is not at least as likely as not that Veteran's hearing loss AU(s) is partially due to military hazardous noise exposure and/or acoustic trauma."  The examiner referred to review of the service treatment records.  He referred to testing done at entrance examination in September 1966 and at separation in June 1969 and stated that positive shifts in hearing thresholds are noted, but they fell within the normal range of test variability that he stated were commonly observed during serial pure tone air conduction testing conducted during a contiguous 2 to 3-year period and did cannote a progressive hearing loss.  The audiologist indicated that in terms of any causal relationship between shifts noted in service and the Veteran's current hearing loss, he was not aware of any widely accepted body of peer review by the research supporting the notion of a time release or late onset hearing loss component secondary to reported hazardous noise exposures.  He referred to four different reference sources.

In view of the foregoing, there are conflicting medical opinions as to whether the Veteran's current bilateral hearing loss disability is related to his military experiences many years ago.  The Board notes that the private audiologist who evaluated the Veteran in 2009 did not have access to the Veteran's claims file.  The Board acknowledges a lack of claims file review does not in and of itself lessen the probative value of an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, his opinion that the Veteran's current hearing difficulties are related to service is based on history given by the Veteran.  The Board questions the credibility of the Veteran's statements and this therefore calls into question the probative value of the examiner's opinion.  The Board acknowledges that the Veteran is competent to report the onset of his hearing difficulties, but his recent statements with regard to his experiences in the military being responsible for his hearing problems are outweighed by other evidence of record.  

The Board notes the absences of post service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous hearing difficulties after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining the credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is not accompanied by contemporaneous medical evidence).  The record shows the Veteran was seen on several occasions in the years following service and made no reference whatsoever to hearing difficulties.  The initial reference to hearing problems did not come until the past few years, a time many years following service discharge.  In addition to that fact, the Veteran's service treatment records give no indication whatsoever of any hearing problems.  He was accorded audiometric examinations at the time of entrance examination and at the time of separation examination and the findings were entirely normal.  As such, continuity of symptomatology is not established, and the Veteran's testimony regarding his disability many years following service is not sufficiently credible to provide probative information.  The medical professional in 2009 relied on the Veteran's history in providing his opinion.  This dilutes the import of the private audiologist statement.  See Coburn v. Nichols, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (citing Reonal v. Brown, 5 Vet. App. 458 (1993)) (reliance on the Veteran's statements renders a medical report incredible if the Board rejects the statements of the Veteran).

In addition to the normal audiogram findings in service and the lack of post service evidence for years following service discharge, the private audiologist's opinion was not as thoroughly reasoned as that of the VA audiologist who examined the Veteran in April 2009.  That individual indicated that he had access to and reviewed the entire claims file before providing his opinion that although the Veteran's currently diagnosed tinnitus is related to his military experiences (the record shows service connection is in effect for tinnitus at a 10 percent rating is in effect), it is less likely than not that the Veteran's current hearing difficulties are related to his military service.  The VA audiologist provided rationale by specifically referring to the normal findings on audiogram studies during service.  He referred to minor shifts in the hearing thresholds, but noted that they fell within the range of normal tests of variability during a contiguous 2 to 3-year period and did not constitute a progressive hearing loss.  He referred to several reference sources used in helping him formulate his opinion.  The Board therefore finds the opinion of the VA examiner is entitled to substantial probative weight because he explained the reason for his conclusion and it was based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In view of the foregoing, the Board finds the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral hearing loss disability.  The benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  The claim must therefore be denied.

Factual Background and Analysis with Regard to Whether New and Material Evidence has been Received to Reopen the Previously Denied Claim of Entitlement to Service Connection for a Skin Disorder

A review of the record reveals that in a rating decision dated in June 2004, service connection for acne rosacea, claimed as a skin disorder, was denied.  In deciding the claim, the RO considered the Veteran's service treatment records and private medical reports between 1998 and 2002.  The RO found that acne rosacea was not a condition that was associated with Agent Orange exposure.  It was also indicated that there was no evidence of inservice treatment for any type of skin disorder in the Veteran's service treatment records.  

By letter dated the following month, the RO notified the Veteran of the June 2004 rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not timely appeal the decision.  That rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran attempted to reopen his claim for service connection of a skin disorder, including as due to herbicide exposure in early April 2009.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in the instant case, new evidence means existing evidence not previously provided to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence that has been associated with the claims file since the RO's 2004 decision includes post service VA treatment records and private medical records.  The evidence is new.  It is neither cumulative nor redundant of evidence previously of record.

However, the evidence is not material.  By itself or when considered with evidence previously of record, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a chronic skin disorder, to include as due to herbicide exposure, and does not raise a reasonable possibility of substantiating the claim.

The Board is aware that VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  The list of diseases include chloracne or other acneiform disease consistent with chloracne.  No other skin disorder is listed.

The Veteran contends that he has a current skin disorder that is related to service.  Various skin disorders have been diagnosed.  However, chloracne is not one.  The new evidence that has been provided includes a January 1980 statement from a private physician that for some reason was not received by VA until 2010.  That individual indicated that the Veteran was seen in a VA dermatology clinic for a skin condition of the scalp and central face area that was aggravated by wearing a cap.  No elaboration was provided.  This record and the other medical evidence of record for the years following service show the Veteran has received treatment for skin difficulties.  However, none of the evidence includes any medical opinion indicating that the Veteran has a current skin disorder that is related to his military service or that he has chloracne attributable to his Agent Orange exposure while serving in Vietnam.  He has not submitted any medical opinion relating any current skin disorder to his active service.  The Veteran's own testimony with regard to any current skin disorder being attributable to service is not sufficient to reopen the claim.  While the Veteran is competent to report that since service he has had skin difficulties, he has not been shown to have any expertise in medical matters and is therefore not competent to link any type of current skin disorder to his active service, including exposure to Agent Orange.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Having determined that new and material evidence has not been received, the Board may not reopen and decide on the merits the claim of entitlement to service connection for a chronic skin disorder, to include as due to herbicide exposure.




ORDER

Service connection for bilateral hearing loss disability is denied.

New and material evidence not having been received, service connection for a chronic skin disorder, to include as due to herbicide exposure, is denied.


REMAND

As noted above, under the VCAA, the VA must provide an examination when there is competent evidence of a disability or persistent or recurrent symptoms of a disability that may be associated with an inservice event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.

In this case, the Veteran has complained of sleep difficulties during service and in the years following service discharge.  The evidence includes a private medical record dated in March 1998 reflecting that the Veteran's wife was worried about his having sleep apnea.  It was noted that he snored "quite a bit and she thinks she's taped him where he's had some apneic spells."  A review of the record reveals no indication from the Veteran's wife as to how long she has been aware of the Veteran having symptoms associated with sleep apnea.

The evidence also includes a July 2012 statement from a private physician who reported the Veteran was a patient of his who struggles with post-traumatic stress disorder symptoms.  The physician stated the Veteran has also been diagnosed with obstructive sleep apnea and he noted that the Veteran's "poor sleep due to his sleep apnea is worsened by his PTSD symptoms."  The Board notes that service connection is in effect for PTSD and a depressive disorder.  A 50 percent rating has been in effect since November 2009.

The Board notes that the claims file contains copies of letters the Veteran sent to his wife while he was in Vietnam.  In pertinent part, the letters refer to the Veteran having difficulty sleeping at various times in service.  

The Board finds that a VA examination is warranted to determine whether the Veteran's current sleep apnea is related to his difficulty sleeping in service.

Accordingly, the claim for entitlement to service connection for sleep apnea is REMANDED for the following: 

1.  After securing any necessary release forms, with full address information, all records of medical treatment and evaluation for sleep apnea should be requested.  The Veteran should be asked to provide the names, addresses, and approximate dates of treatment for sleep apnea from any healthcare providers.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  The Veteran should also be asked to provide any statements from individuals such as his wife who have known him since service and ask them to provide statements as to their awareness of his sleep difficulties over the years since service.  Any statements obtained should be associated with the claims file.

2.  The Veteran should then be scheduled for an examination by a physician knowledgeable in sleep apnea for the purpose of examining the Veteran and providing an opinion as to the etiology of the Veteran's sleep apnea.  All necessary tests should be conducted.  The claims file should be made available to the examiner for review and a notation to this effect should be placed in the report of examination.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to sleep difficulties or anything else in service.  The examiner should also be asked to address the question as to whether the sleep apnea has been aggravated in any way by the Veteran's service-connected PTSD.  

The complete rationale for any opinion expressed should be provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  If an opinion cannot be formed without resort to mere speculation, the examiner should so state and should provide a reason as to why such a conclusion is so outside the norm that such an opinion is not possible.

3.  Thereafter, the issue should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded the appropriate opportunity for response.  Then, the case should be returned to the Board, if otherwise in order, for further appellate review.

By this REMAND, the Board intimate no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, any failure to cooperate by not attending a requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


